Title: From Thomas Jefferson to Albert Gallatin, 28 February 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            
                        28 Feb. 1806
                     
                        
                        What would you think of raising a force for the defence of New Orleans by offering a bounty of 50. acres of land to be delivered immediately to every able-bodied man, on condition of settlement & holding himself in readiness to perform 2. years military service if called on within the seven first years of residence. the lands to be chosen by himself of any of those in the Orleans territory actually surveyed & unsold on the West side of the Missisipi the first choice to the first settlers. a proclamation to be issued to this effect, and recruiting officers moreover to be sent out into different parts of the Union to recruit & conduct their recruits to the spot. officers resident among them to be appointed to train them well as a militia.
                  A similar provision for Tombigby.
                        
                            
                        
                    